FLORIDA SUPREME COURT

                NOTICE OF CORRECTION
                                               DATE: June 16, 2022

CASE OF:     IN RE: AMENDMENTS TO FLORIDA RULE OF
             CRIMINAL PROCEDURE 3.992

DOCKET NO.: SC21-891

OPINION FILED: March 24, 2022

                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE
ABOVE OPINION:

In Appendix A, on pages 6-7, under Rule 3.992(a) Criminal
Punishment Code Scoresheet, item IV: The margins have been
adjusted so that the blank lines at the end of the nine sets of blank
lines appear on the right margin after the “equal” (=) signs instead
of running over onto the following lines and appearing on the left
margin.

On page 7, also in Rule 3.992(a), in the space below item VIII, the
formatting has been adjusted so that the blank line appears to the
right of the words “Subtotal Sentence Points” along the right margin
instead of on the left margin.

On page 9, in Rule 3.992(b) Supplemental Criminal Punishment
Code Scoresheet, in the section headed “IV. Prior Record” the
margins have been adjusted so that the six blank lines that follow
each “equal” (=) sign appear entirely on the right margin instead of
partly running over onto the following line and appearing on the left
margin.

SIGNED: OPINION CLERK